ALLOWANCE

Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Regarding claim 17, replace line 17 (last sentence of the claim) with the following: --heat recovery fluid flow path and the secondary heat recovery fluid flow path--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “wherein the at least one recovery heat exchanger is connected with a low grade heat source via a fluid loop separate from the primary heat recovery fluid loop and the secondary heat recovery fluid loop” and “transferring heat to the heat recovery fluid within primary heat recovery .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ANA M VAZQUEZ/Examiner, Art Unit 3763